Exhibit 10.2

THIS COMPOSITE PLAN REFLECTS ALL AMENDMENTS AND ADJUSTMENTS
FOR STOCK SPLITS AS OF 10/19/06

ACTIVISION, INC.

THIRD AMENDED AND RESTATED
2002 EMPLOYEE STOCK PURCHASE PLAN, AS AMENDED

(EFFECTIVE AS OF OCTOBER 1, 2005
 AND AMENDED SEPTEMBER 14, 2006)


--------------------------------------------------------------------------------


Table of Contents

 

 

 

 

 

Page

SECTION 1.

 

 

 

DEFINITIONS

 

1

SECTION 2.

 

 

 

PURPOSE OF THE PLAN

 

3

SECTION 3.

 

 

 

ADMINISTRATION OF THE PLAN

 

3

 

 

(a)

 

Committee Composition

 

3

 

 

(b)

 

Committee Responsibilities

 

3

SECTION 4.

 

 

 

ENROLLMENT AND PARTICIPATION

 

4

 

 

(a)

 

Offering Periods

 

4

 

 

(b)

 

Accumulation Periods

 

4

 

 

(c)

 

Enrollment

 

4

 

 

(d)

 

Duration of Participation

 

4

 

 

(e)

 

Applicable Offering Period

 

4

 

 

(f)

 

Grant of Option on Enrollment

 

5

SECTION 5.

 

 

 

EMPLOYEE CONTRIBUTIONS

 

5

 

 

(a)

 

Frequency of Payroll Deductions

 

5

 

 

(b)

 

Amount of Payroll Deductions

 

5

 

 

(c)

 

Changing Withholding Rate

 

5

 

 

(d)

 

Discontinuing Payroll Deductions

 

5

SECTION 6.

 

 

 

WITHDRAWAL FROM THE PLAN

 

6

 

 

(a)

 

Withdrawal

 

6

 

 

(b)

 

Return of Payroll Deductions; Readmittance

 

6

SECTION 7.

 

 

 

CHANGE IN EMPLOYMENT STATUS

 

6

 

 

(a)

 

Termination of Employment

 

6

 

 

(b)

 

Leave of Absence

 

6

SECTION 8.

 

 

 

PLAN ACCOUNTS AND PURCHASE OF SHARES

 

6

 

 

(a)

 

Plan Accounts

 

6

 

 

(b)

 

Purchase Price

 

6

 

 

(c)

 

Number of Shares Purchased

 

7

 

 

(d)

 

Available Shares Insufficient

 

7

 

 

(e)

 

Issuance of Stock

 

7

 

 

(f)

 

Unused Cash Balances

 

7

 

 

(g)

 

Stockholder Approval

 

8

 

 

(h)

 

Brokerage Account

 

8

SECTION 9.

 

 

 

LIMITATIONS ON STOCK OWNERSHIP

 

8

 

 

(a)

 

Five Percent Limit

 

8

 

 

(b)

 

Dollar Limit

 

8

 

 

(c)

 

Other Stock Purchase Plans; Effects of Preclusion

 

8

SECTION 10.

 

 

 

RIGHTS NOT TRANSFERABLE

 

9

SECTION 11.

 

 

 

NO RIGHTS AS AN EMPLOYEE

 

9

SECTION 12.

 

 

 

NO RIGHTS AS A STOCKHOLDER

 

9

SECTION 13.

 

 

 

CONDITIONS UPON ISSUANCE OF SHARES; LIMITATION ON SALE OF SHARES

 

9

SECTION 14.

 

 

 

STOCK OFFERED UNDER THE PLAN

 

9

 

 

(a)

 

Authorized Shares

 

9

 


--------------------------------------------------------------------------------




 

 

(b)

 

Capital Changes

 

9

SECTION 15.

 

 

 

NOTICE OF DISPOSITION

 

10

SECTION 16.

 

 

 

EQUAL RIGHTS AND PRIVILEGES

 

10

SECTION 17.

 

 

 

NOTICES

 

10

SECTION 18.

 

 

 

STOCKHOLDER APPROVAL OF AMENDMENTS

 

11

SECTION 19.

 

 

 

DESIGNATION OF BENEFICIARY

 

11

 

 

(a)

 

Written Designation

 

11

SECTION 20.

 

 

 

APPLICABLE LAW

 

11

SECTION 21.

 

 

 

EFFECTIVE DATE; AMENDMENT OR TERMINATION OF PLAN

 

11

SECTION 22.

 

 

 

TAX WITHHOLDING

 

12

 

ii


--------------------------------------------------------------------------------


ACTIVISION, INC.
THIRD AMENDED AND RESTATED
2002 EMPLOYEE STOCK PURCHASE PLAN


SECTION 1.         DEFINITIONS.

(a)           “Accumulation Period” means a six month period during which
contributions may be made toward the purchase of Stock under the Plan, as
determined pursuant to Section 4(b).

(b)           “Board” means the Board of Directors of the Company, as
constituted from time to time.

(c)           “Code” means the Internal Revenue Code of 1986, as amended.

(d)           “Committee” means a committee of the Board, as described in
Section 3.

(e)           “Company” means Activision, Inc., a Delaware corporation.

(f)            “Compensation” means all W-2 compensation, including, but not
limited to base salary, wages, commissions, overtime, shift premiums and
bonuses, plus draws against commissions; provided, however, that for purposes of
determining a Participant’s compensation herein, any election by such
Participant to reduce his or her regular cash remuneration under Section 125 or
401(k) of the Code shall be treated as if the Participant did not make such
election.  The Committee shall determine whether a particular item is included
in Compensation.

(g)           “Eligible Employee” means any employee of a Participating Company
who meets each of the following requirements:


(I)            HIS OR HER CUSTOMARY EMPLOYMENT IS FOR MORE THAN FIVE MONTHS PER
CALENDAR YEAR AND FOR MORE THAN 20 HOURS PER WEEK; AND


(II)           HE OR SHE WAS EMPLOYED BY A PARTICIPATING COMPANY ON THE
FIFTEENTH (15TH) DAY OF THE MONTH BEFORE THE BEGINNING OF SUCH OFFERING PERIOD.

The foregoing notwithstanding, an individual shall not be considered an Eligible
Employee if his or her participation in the Plan is prohibited by the law of any
country which has jurisdiction over him or her or if he or she is subject to a
collective bargaining agreement that does not provide for participation in the
Plan.

(h)           “Exchange Act” means the Securities Exchange Act of 1934, as
amended.

(i)            “Fair Market Value” means the market price of Stock, determined
by the Committee as follows:


--------------------------------------------------------------------------------





(I)            IF STOCK WAS LISTED AND TRADED ON THE NASDAQ NATIONAL MARKET
SYSTEM ON THE DATE IN QUESTION, THEN THE FAIR MARKET VALUE SHALL BE EQUAL TO
THE  PRICE AT WHICH SUCH STOCK LAST TRADED ON SUCH DATE AS REPORTED BY THE
NASDAQ NATIONAL MARKET SYSTEM;


(II)           IF STOCK WAS LISTED AND TRADED ON A STOCK EXCHANGE ON THE DATE IN
QUESTION, THEN THE FAIR MARKET VALUE SHALL BE EQUAL TO THE PRICE AT WHICH SUCH
STOCK LAST TRADED ON SUCH DATE AS REPORTED BY SUCH STOCK EXCHANGE; OR


(III)          NOTWITHSTANDING THE FOREGOING PROVISIONS, IF THE COMMITTEE
DETERMINES THAT THE LAST TRADING PRICE DOES NOT ADEQUATELY REFLECT FAIR MARKET
VALUE, FAIR MARKET VALUE MAY BE DETERMINED BY THE COMMITTEE IN GOOD FAITH ON
SUCH BASIS AS IT DEEMS APPROPRIATE.  IN MAKING SUCH DETERMINATION, THE COMMITTEE
SHALL CONSIDER THE FINANCIAL CONDITIONS OF THE COMPANY AND ITS RECENT OPERATING
RESULTS, VALUES OF PUBLICLY-TRADED SECURITIES OF OTHER COMPARABLE INSTITUTIONS
AND THE LACK OF LIQUIDITY OF THE COMPANY’S SHARES, AND SUCH OTHER FACTORS AS THE
COMMITTEE IN ITS SOLE DISCRETION DEEMS RELEVANT.

Whenever possible, the determination of Fair Market Value by the Committee under
clauses (i) and (ii), above, shall be based on the prices reported in the Wall
Street Journal or as reported directly to the Company by Nasdaq or a stock
exchange. Such determination shall be conclusive and binding on all persons
(unless clause (iii) above is applicable).

(j)            “Offering Date” means the first day of each Offering Period.

(k)           “Option” means an Option described in Section 4(f).

(l)            “Offering Date FMV” means the Fair Market Value of the Stock on
the Offering Date or, if such Offering Date is not a trading date, the last
trading date prior to such Offering Date.

(m)          “Offering Period” means a 6 month period with respect to which the
right to purchase Stock may be granted under the Plan, as determined pursuant to
Section 4(a), provided, however, that the Committee shall have the power to
change the duration of Offering Periods without stockholder approval if such
change is announced at least fifteen (15) days prior to the scheduled beginning
of the first Offering Period to be affected.

(n)           “Participant” means an Eligible Employee who elects to participate
in the Plan, as provided in Section 4(c).

(o)           “Participating Company” means (i) the Company and (ii) each
present or future domestic Subsidiary designated by the Committee as a
Participating Company.

(p)           “Plan” means this Activision, Inc., Third Amended and Restated
2002 Employee Stock Purchase Plan, as it may be amended from time to time.

(q)           “Plan Account” means the account established for each Participant
pursuant to Section 8(a).

2


--------------------------------------------------------------------------------




(r)            “Purchase Date” means the last day of an Accumulation Period
provided, however, that if the Stock is listed and traded on a stock exchange
(including The Nasdaq National Market System) during an Accumulation Period and
the last day of such Accumulation Period falls on a day which is not a trading
date for such stock exchange, then the “Purchase Date” shall be the last trading
date in such Accumulation Period.

(s)           “Purchase Date FMV” means the Fair Market Value of the Stock on
the Purchase Date.

(t)            “Purchase Price” means the price at which Participants may
purchase Stock under the Plan, as determined pursuant to Section 8(b).

(u)           “Stock” means the common stock of the Company, $0.000001 par
value.

(v)           “Subsidiary” means any corporation (other than the Company) in an
unbroken chain of corporations beginning with the Company, if each of the
corporations other than the last corporation in the unbroken chain owns stock
possessing 50% or more of the total combined voting power of all classes of
stock in one of the other corporations in such chain.

(w)          “Treasury Regulations” means the Treasury Regulations promulgated
under the Code.


SECTION 2.         PURPOSE OF THE PLAN.

The purpose of the Plan is to provide Eligible Employees with a convenient means
to acquire an equity interest in the Company through payroll deductions, to
enhance such employees’ sense of participation in the affairs of the Company and
Subsidiaries, and to provide an incentive for continued employment.  The Plan is
intended to qualify as an “employee stock purchase plan” under Section 423 of
the Code (including any amendments, or replacements of such section), and the
Plan shall be so construed.  Any term not expressly defined in the Plan but
defined for purposes of Section 423 of the Code shall have the same definition
therein.


SECTION 3.         ADMINISTRATION OF THE PLAN.


(A)           COMMITTEE COMPOSITION.  THE PLAN SHALL BE ADMINISTERED BY THE
COMMITTEE.  THE COMMITTEE SHALL BE APPOINTED BY THE BOARD AND SHALL CONSIST
EXCLUSIVELY OF TWO OR MORE DIRECTORS OF THE COMPANY, EACH OF WHOM IS A
“NON-EMPLOYEE DIRECTOR” AS DEFINED IN RULE 16B-3(B)(3)(I) PROMULGATED UNDER THE
EXCHANGE ACT.


(B)           COMMITTEE RESPONSIBILITIES.  THE COMMITTEE SHALL INTERPRET THE
PLAN AND MAKE ALL OTHER POLICY DECISIONS RELATING TO THE OPERATION OF THE PLAN. 
THE COMMITTEE MAY ADOPT SUCH RULES, GUIDELINES AND FORMS AS IT DEEMS APPROPRIATE
TO IMPLEMENT THE PLAN.  SUBJECT TO THE PROVISIONS OF THE PLAN AND THE
LIMITATIONS OF SECTION 423 OF THE CODE OR ANY SUCCESSOR PROVISION IN THE CODE,
ALL QUESTIONS OF INTERPRETATION OR APPLICATION OF THE PLAN SHALL BE DETERMINED
BY THE COMMITTEE AND ITS DECISIONS SHALL BE FINAL AND BINDING UPON ALL
PARTICIPANTS.  MEMBERS OF THE COMMITTEE SHALL RECEIVE NO COMPENSATION FOR THEIR
SERVICES IN CONNECTION WITH THE ADMINISTRATION OF THE PLAN, OTHER THAN STANDARD
FEES AS ESTABLISHED FROM TIME TO TIME BY THE BOARD FOR SERVICES

3


--------------------------------------------------------------------------------





RENDERED BY BOARD MEMBERS SERVING ON BOARD COMMITTEES.  ALL EXPENSES INCURRED IN
CONNECTION WITH THE ADMINISTRATION OF THE PLAN SHALL BE PAID BY THE COMPANY.


SECTION 4.         ENROLLMENT AND PARTICIPATION.


(A)           OFFERING PERIODS.  WHILE THE PLAN IS IN EFFECT, TWO OFFERING
PERIODS SHALL COMMENCE IN EACH CALENDAR YEAR.  THE OFFERING PERIOD COMMENCING ON
OCTOBER 1, 2004, MAY OVERLAP WITH THE OFFERING PERIOD COMMENCING ON APRIL 1,
2005.  THE OFFERING PERIODS SHALL CONSIST OF THE 6-MONTH PERIODS COMMENCING ON
EACH APRIL 1 AND OCTOBER 1.


(B)           ACCUMULATION PERIODS.  WHILE THE PLAN IS IN EFFECT, TWO
ACCUMULATION PERIODS SHALL COMMENCE IN EACH CALENDAR YEAR. THE ACCUMULATION
PERIODS SHALL CONSIST OF THE SIX MONTH PERIODS COMMENCING ON EACH APRIL 1 AND
OCTOBER 1.


(C)           ENROLLMENT.  ANY INDIVIDUAL WHO, ON THE DAY PRECEDING THE FIRST
DAY OF AN OFFERING PERIOD, QUALIFIES (OR WILL QUALIFY) AS AN ELIGIBLE EMPLOYEE
MAY ELECT TO BECOME A PARTICIPANT IN THE PLAN FOR SUCH OFFERING PERIOD BY
EXECUTING THE SUBSCRIPTION AGREEMENT PRESCRIBED FOR THIS PURPOSE BY THE
COMMITTEE.  THE SUBSCRIPTION AGREEMENT SHALL BE FILED WITH THE COMPANY AT THE
PRESCRIBED LOCATION NOT LATER THAN THE 15TH DAY OF THE MONTH BEFORE SUCH
OFFERING DATE (UNLESS A LATER TIME FOR FILING A SUBSCRIPTION AGREEMENT IS SET BY
THE COMMITTEE FOR ALL ELIGIBLE EMPLOYEES WITH RESPECT TO A GIVEN OFFERING
PERIOD).


(D)           DURATION OF PARTICIPATION.  ONCE ENROLLED IN THE PLAN, A
PARTICIPANT SHALL CONTINUE TO PARTICIPATE IN THE PLAN UNTIL HE OR SHE CEASES TO
BE AN ELIGIBLE EMPLOYEE, WITHDRAWS FROM THE PLAN UNDER SECTION 6 OR REACHES THE
END OF THE ACCUMULATION PERIOD IN WHICH HIS OR HER EMPLOYEE CONTRIBUTIONS WERE
DISCONTINUED UNDER SECTION 5(D) OR 9(C).  SUCH PARTICIPANT IS NOT REQUIRED TO
FILE ANY ADDITIONAL SUBSCRIPTION AGREEMENTS IN ORDER TO CONTINUE PARTICIPATION
IN THE PLAN.  A PARTICIPANT WHO DISCONTINUED EMPLOYEE CONTRIBUTIONS UNDER
SECTION 5(D) OR WITHDREW FROM THE PLAN UNDER SECTION 6 MAY AGAIN BECOME A
PARTICIPANT, IF HE OR SHE THEN IS AN ELIGIBLE EMPLOYEE, BY FOLLOWING THE
PROCEDURE DESCRIBED IN SUBSECTION (C) ABOVE.  A PARTICIPANT WHOSE EMPLOYEE
CONTRIBUTIONS WERE DISCONTINUED AUTOMATICALLY UNDER SECTION 9(C) SHALL
AUTOMATICALLY RESUME PARTICIPATION AT THE BEGINNING OF THE EARLIEST ACCUMULATION
PERIOD ENDING IN THE NEXT CALENDAR YEAR, IF HE OR SHE THEN IS AN ELIGIBLE
EMPLOYEE.


(E)           APPLICABLE OFFERING PERIOD.  FOR PURPOSES OF THIS PLAN THE
APPLICABLE OFFERING PERIOD SHALL BE DETERMINED AS FOLLOWS:


(I)            ONCE A PARTICIPANT IS ENROLLED IN THE PLAN FOR AN OFFERING
PERIOD, SUCH OFFERING PERIOD SHALL CONTINUE TO APPLY TO HIM OR HER UNTIL THE
EARLIEST OF (A) THE END OF SUCH OFFERING PERIOD OR (B) THE END OF HIS OR HER
PARTICIPATION UNDER SUBSECTION (D) ABOVE.


(II)           WHEN A PARTICIPANT REACHES THE END OF AN OFFERING PERIOD (THE
“CURRENT OFFERING PERIOD”) BUT HIS OR HER PARTICIPATION IS TO CONTINUE, THEN
SUCH PARTICIPANT SHALL AUTOMATICALLY BE RE-ENROLLED FOR THE OFFERING PERIOD THAT
COMMENCES IMMEDIATELY AFTER THE END OF SUCH CURRENT OFFERING PERIOD.

4


--------------------------------------------------------------------------------





(F)            GRANT OF OPTION ON ENROLLMENT.  ENROLLMENT BY AN ELIGIBLE
EMPLOYEE IN THE PLAN WITH RESPECT TO AN OFFERING PERIOD WILL CONSTITUTE THE
GRANT (AS OF THE OFFERING DATE FOR SUCH OFFERING PERIOD) BY THE COMPANY TO SUCH
ELIGIBLE EMPLOYEE OF AN OPTION (AN “OPTION”) TO PURCHASE ON EACH PURCHASE DATE
UP TO THAT NUMBER OF SHARES OF STOCK OF THE COMPANY DETERMINED UNDER SECTION
8(C).


SECTION 5.         EMPLOYEE CONTRIBUTIONS.


(A)           FREQUENCY OF PAYROLL DEDUCTIONS.  A PARTICIPANT MAY PURCHASE
SHARES OF STOCK UNDER THE PLAN SOLELY BY MEANS OF PAYROLL DEDUCTIONS.  PAYROLL
DEDUCTIONS, AS DESIGNATED BY THE PARTICIPANT PURSUANT TO SUBSECTION (B) BELOW,
SHALL OCCUR ON EACH PAYDAY DURING PARTICIPATION IN THE PLAN.


(B)           AMOUNT OF PAYROLL DEDUCTIONS.  AN ELIGIBLE EMPLOYEE SHALL
DESIGNATE ON THE SUBSCRIPTION AGREEMENT THE PORTION OF HIS OR HER COMPENSATION
THAT HE OR SHE ELECTS TO HAVE WITHHELD FOR THE PURCHASE OF STOCK HEREUNDER. 
SUCH PORTION SHALL BE A WHOLE PERCENTAGE OF THE ELIGIBLE EMPLOYEE’S
COMPENSATION, BUT NOT LESS THAN 2% NOR MORE THAN 15%.  NOTWITHSTANDING ANYTHING
TO THE CONTRARY IN THIS PLAN, THE TOTAL WITHHOLDING UNDER THIS SECTION 5(B) FOR
ANY ONE PARTICIPANT SHALL NOT EXCEED AN AGGREGATE AMOUNT OF $10,000 FOR THE TWO
ACCUMULATION PERIODS ENDING IN ANY ONE CALENDAR YEAR.  FOR THE AVOIDANCE OF
DOUBT AND BY WAY OF EXAMPLE, IF $6,000 IS WITHHELD FOR THE ACCUMULATION PERIOD
ENDING MARCH 31 OF A PARTICULAR CALENDAR YEAR, THEN THE WITHHOLDINGS FOR THE
ACCUMULATION PERIOD ENDING SEPTEMBER 30 SHALL NOT EXCEED $4,000.


(C)           CHANGING WITHHOLDING RATE.  A PARTICIPANT MAY INCREASE OR DECREASE
THE RATE OF PAYROLL DEDUCTIONS DURING AN OFFERING PERIOD BY FILING WITH THE
COMPANY’S OR SUBSIDIARY’S (WHICHEVER EMPLOYS SUCH EMPLOYEE) PAYROLL DEPARTMENT
(THE “PAYROLL DEPARTMENT”) A NEW AUTHORIZATION FOR PAYROLL DEDUCTIONS, IN WHICH
CASE THE NEW RATE SHALL BECOME EFFECTIVE FOR THE NEXT PAYROLL PERIOD COMMENCING
MORE THAN 20 DAYS AFTER THE PAYROLL DEPARTMENT’S RECEIPT OF THE AUTHORIZATION
AND SHALL CONTINUE FOR THE REMAINDER OF THE OFFERING PERIOD UNLESS CHANGED AS
DESCRIBED BELOW.  SUCH CHANGE IN THE RATE OF PAYROLL DEDUCTIONS MAY BE MADE AT
ANY TIME DURING AN OFFERING PERIOD, BUT ONCE A RATE HAS BEEN ESTABLISHED A
PARTICIPANT MAY ELECT ONLY ONE INCREASE AND ONLY ONE DECREASE IN SUCH RATE
DURING EACH OFFERING PERIOD IN WHICH SUCH PARTICIPANT IS INCLUDED.  A
PARTICIPANT MAY INCREASE OR DECREASE THE RATE OF PAYROLL DEDUCTIONS FOR ANY
SUBSEQUENT OFFERING PERIOD BY FILING WITH THE PAYROLL DEPARTMENT A NEW
AUTHORIZATION FOR PAYROLL DEDUCTIONS NOT LATER THAN THE 10TH DAY OF THE MONTH
BEFORE THE BEGINNING OF SUCH OFFERING PERIOD.


(D)           DISCONTINUING PAYROLL DEDUCTIONS.  IF A PARTICIPANT WISHES TO
DISCONTINUE EMPLOYEE CONTRIBUTIONS ENTIRELY, HE OR SHE MAY DO SO BY FILING A NEW
SUBSCRIPTION AGREEMENT WITH THE COMPANY AT THE PRESCRIBED LOCATION AT ANY TIME. 
PAYROLL WITHHOLDING SHALL CEASE AS SOON AS REASONABLY PRACTICABLE AFTER SUCH
FORM HAS BEEN RECEIVED BY THE COMPANY.  (IN ADDITION, EMPLOYEE CONTRIBUTIONS MAY
BE DISCONTINUED AUTOMATICALLY PURSUANT TO SECTION 9(C).)  A PARTICIPANT WHO HAS
DISCONTINUED EMPLOYEE CONTRIBUTIONS MAY RESUME SUCH CONTRIBUTIONS EFFECTIVE WITH
THE NEXT OFFERING PERIOD BY FILING A NEW SUBSCRIPTION AGREEMENT WITH THE COMPANY
AT THE PRESCRIBED LOCATION IF HE OR SHE THEN IS AN ELIGIBLE EMPLOYEE.

5


--------------------------------------------------------------------------------





SECTION 6.         WITHDRAWAL FROM THE PLAN.


(A)           WITHDRAWAL.  EACH PARTICIPANT MAY WITHDRAW FROM AN OFFERING PERIOD
UNDER THE PLAN BY SIGNING AND DELIVERING TO THE PAYROLL DEPARTMENT NOTICE
THEREOF ON A FORM PROVIDED FOR SUCH PURPOSE.  SUCH WITHDRAWAL MAY BE ELECTED AT
ANY TIME AT LEAST TWENTY (20) DAYS PRIOR TO THE END OF AN ACCUMULATION PERIOD.


(B)           RETURN OF PAYROLL DEDUCTIONS; READMITTANCE.  UPON WITHDRAWAL FROM
THE PLAN, THE ACCUMULATED PAYROLL DEDUCTIONS SHALL BE RETURNED, WITHOUT
INTEREST, TO THE WITHDRAWN PARTICIPANT AND HIS OR HER INTEREST IN THE PLAN SHALL
TERMINATE.  IN THE EVENT A PARTICIPANT VOLUNTARILY ELECTS TO WITHDRAW FROM THE
PLAN, HE OR SHE MAY NOT RESUME HIS OR HER PARTICIPATION IN THE PLAN DURING THE
SAME OFFERING PERIOD, BUT HE OR SHE MAY PARTICIPATE IN ANY OFFERING PERIOD UNDER
THE PLAN WHICH COMMENCES ON A DATE SUBSEQUENT TO SUCH WITHDRAWAL BY TIMELY
FILING A NEW AUTHORIZATION FOR PAYROLL DEDUCTIONS IN THE SAME MANNER AS SET
FORTH ABOVE FOR INITIAL PARTICIPATION IN THE PLAN IF HE OR SHE THEN IS AN
ELIGIBLE EMPLOYEE.


SECTION 7.         CHANGE IN EMPLOYMENT STATUS.


(A)           TERMINATION OF EMPLOYMENT.  TERMINATION OF A PARTICIPANT’S
EMPLOYMENT FOR ANY REASON, INCLUDING RETIREMENT OR DEATH OR THE FAILURE OF A
PARTICIPANT TO REMAIN AN ELIGIBLE EMPLOYEE, TERMINATES HIS OR HER PARTICIPATION
IN THE PLAN IMMEDIATELY.  IN SUCH EVENT, THE PAYROLL DEDUCTIONS CREDITED TO THE
PARTICIPANT’S PLAN ACCOUNT WILL BE RETURNED, WITHOUT INTEREST, TO HIM OR HER OR,
IN THE CASE OF HIS OR HER DEATH, TO HIS OR HER LEGAL REPRESENTATIVE.


(B)           LEAVE OF ABSENCE.  FOR PURPOSES OF THE PLAN, EMPLOYMENT SHALL NOT
BE DEEMED TO TERMINATE WHEN THE PARTICIPANT GOES ON A MILITARY LEAVE, A SICK
LEAVE OR ANY OTHER LEAVE OF ABSENCE, IF SUCH OTHER LEAVE WAS APPROVED BY THE
COMMITTEE IN WRITING.  EMPLOYMENT, HOWEVER, SHALL BE DEEMED TO TERMINATE 90 DAYS
AFTER THE PARTICIPANT GOES ON A LEAVE, UNLESS A CONTRACT OR STATUTE GUARANTEES
HIS OR HER RIGHT TO RETURN TO WORK.  EMPLOYMENT SHALL BE DEEMED TO TERMINATE IN
ANY EVENT WHEN THE APPROVED LEAVE ENDS, UNLESS THE PARTICIPANT IMMEDIATELY
RETURNS TO WORK.


SECTION 8.         PLAN ACCOUNTS AND PURCHASE OF SHARES.


(A)           PLAN ACCOUNTS.  THE COMPANY SHALL MAINTAIN AN ACCOUNT ON ITS BOOKS
IN THE NAME OF EACH PARTICIPANT (A “PLAN ACCOUNT”).  ALL PAYROLL DEDUCTIONS MADE
FOR A PARTICIPANT ARE CREDITED TO HIS OR HER PLAN ACCOUNT UNDER THE PLAN AND ARE
DEPOSITED WITH THE GENERAL FUNDS OF THE COMPANY; NO INTEREST SHALL ACCRUE ON THE
PAYROLL DEDUCTIONS.  ALL PAYROLL DEDUCTIONS RECEIVED OR HELD BY THE COMPANY MAY
BE USED BY THE COMPANY FOR ANY CORPORATE PURPOSE, AND THE COMPANY SHALL NOT BE
OBLIGATED TO SEGREGATE SUCH PAYROLL DEDUCTIONS.  A PARTICIPANT MAY NOT MAKE ANY
SEPARATE CASH PAYMENT INTO HIS OR HER PAYROLL DEDUCTION PLAN ACCOUNT AND PAYMENT
FOR SHARES PURCHASED UNDER THE PLAN MAY NOT BE MADE IN ANY FORM OTHER THAN BY
PAYROLL DEDUCTION.


(B)           PURCHASE PRICE.  THE PURCHASE PRICE FOR EACH SHARE OF STOCK
PURCHASED ON A PURCHASE DATE SHALL BE THE LOWER OF:


(I)            85% OF THE OFFERING DATE FMV OF SUCH SHARE ON THE OFFERING DATE
FOR THE OFFERING PERIOD THAT INCLUDES SUCH PURCHASE DATE; OR

6


--------------------------------------------------------------------------------





(II)           85% OF THE PURCHASE DATE FMV OF SUCH SHARE ON SUCH PURCHASE DATE.


(C)           NUMBER OF SHARES PURCHASED.  ON EACH PURCHASE DATE, AS LONG AS THE
PLAN REMAINS IN EFFECT, THE COMPANY SHALL APPLY THE FUNDS THEN IN EACH
PARTICIPANT’S PLAN ACCOUNT TO THE PURCHASE OF WHOLE SHARES OF STOCK.  AS OF EACH
PURCHASE DATE, EACH PARTICIPANT SHALL BE DEEMED TO HAVE ELECTED TO EXERCISE HIS
OR HER OPTION TO PURCHASE THE NUMBER OF SHARES OF STOCK CALCULATED IN ACCORDANCE
WITH THIS SUBSECTION (C), UNLESS THE PARTICIPANT HAS PREVIOUSLY ELECTED TO
WITHDRAW FROM THE PLAN IN ACCORDANCE WITH SECTION 6 PROVIDED, HOWEVER, THAT NO
STOCK SHALL BE PURCHASED ON A PURCHASE DATE ON BEHALF OF ANY EMPLOYEE WHOSE
PARTICIPATION IN THE PLAN WAS TERMINATED PRIOR TO SUCH PURCHASE DATE.  THE
AMOUNT THEN IN THE PARTICIPANT’S PLAN ACCOUNT SHALL BE DIVIDED BY THE PURCHASE
PRICE, AND THE NUMBER OF SHARES THAT RESULTS SHALL BE PURCHASED FROM THE COMPANY
WITH THE FUNDS IN THE PARTICIPANT’S PLAN ACCOUNT.  THE FOREGOING
NOTWITHSTANDING, NO PARTICIPANT SHALL PURCHASE MORE THAN THE MAXIMUM SHARE
AMOUNT (AS DEFINED BELOW) ON ANY PURCHASE DATE NOR MORE THAN THE AMOUNTS OF
STOCK SET FORTH IN SECTIONS 9(A), 9(B) AND 14(A).  THE COMMITTEE MAY DETERMINE
WITH RESPECT TO ALL PARTICIPANTS THAT ANY FRACTIONAL SHARE, AS CALCULATED UNDER
THIS SUBSECTION (C), SHALL BE (I) ROUNDED DOWN TO THE NEXT LOWER WHOLE SHARE OR
(II) CREDITED AS A FRACTIONAL SHARE.  NOT LESS THAN TWENTY (20) DAYS PRIOR TO
THE COMMENCEMENT OF ANY OFFERING PERIOD, THE COMMITTEE MAY, IN ITS SOLE
DISCRETION, SET A MAXIMUM NUMBER OF SHARES WHICH MAY BE PURCHASED BY ANY
EMPLOYEE AT ANY SINGLE PURCHASE DATE (THE “MAXIMUM SHARE AMOUNT”).  IF A NEW
MAXIMUM SHARE AMOUNT IS SET, THEN ALL PARTICIPANTS MUST BE NOTIFIED OF SUCH
MAXIMUM SHARE AMOUNT NOT LESS THAN TWENTY (20) DAYS PRIOR TO THE COMMENCEMENT OF
THE NEXT OFFERING PERIOD.  ONCE THE MAXIMUM SHARE AMOUNT IS ESTABLISHED, IT
SHALL CONTINUE TO APPLY WITH RESPECT TO ALL SUCCEEDING PURCHASE DATES AND
ACCUMULATION PERIODS UNLESS REVISED BY THE COMMITTEE AS SET FORTH ABOVE.  THE
INITIAL MAXIMUM SHARE AMOUNT IS 5,000 SHARES.


(D)           AVAILABLE SHARES INSUFFICIENT.  IN THE EVENT THAT THE AGGREGATE
NUMBER OF SHARES THAT ALL PARTICIPANTS ELECT TO PURCHASE DURING AN ACCUMULATION
PERIOD EXCEEDS THE MAXIMUM NUMBER OF SHARES REMAINING AVAILABLE FOR ISSUANCE
UNDER SECTION 14(A), THEN THE COMPANY SHALL MAKE A PRO RATA ALLOCATION OF THE
REMAINING SHARES IN AS UNIFORM A MANNER AS SHALL BE PRACTICABLE AND AS THE
COMMITTEE SHALL DETERMINE TO BE EQUITABLE.


(E)           ISSUANCE OF STOCK.  PROMPTLY FOLLOWING EACH PURCHASE DATE, THE
NUMBER OF SHARES OF STOCK PURCHASED BY EACH PARTICIPANT SHALL BE DEPOSITED INTO
AN ACCOUNT (A “BROKERAGE ACCOUNT”) ESTABLISHED IN THE PARTICIPANT’S NAME AT A
STOCK BROKERAGE OR OTHER FINANCIAL SERVICES FIRM DESIGNATED BY THE COMPANY. 
SHARES MAY BE REGISTERED IN THE NAME OF THE PARTICIPANT OR JOINTLY IN THE NAME
OF THE PARTICIPANT AND HIS OR HER SPOUSE AS JOINT TENANTS WITH RIGHT OF
SURVIVORSHIP OR AS COMMUNITY PROPERTY.  DURING A PARTICIPANT’S LIFETIME, SUCH
PARTICIPANT’S OPTION TO PURCHASE SHARES HEREUNDER IS EXERCISABLE ONLY BY HIM OR
HER.  THE PARTICIPANT WILL HAVE NO INTEREST OR VOTING RIGHT IN SHARES COVERED BY
HIS OR HER OPTION UNTIL SUCH OPTION HAS BEEN EXERCISED.


(F)            UNUSED CASH BALANCES.  AN AMOUNT REMAINING IN THE PARTICIPANT’S
PLAN ACCOUNT THAT REPRESENTS THE PURCHASE PRICE FOR ANY FRACTIONAL SHARE SHALL
BE CARRIED OVER IN THE PARTICIPANT’S PLAN ACCOUNT TO THE NEXT ACCUMULATION
PERIOD.  ANY AMOUNT REMAINING IN THE PARTICIPANT’S PLAN ACCOUNT THAT REPRESENTS
THE PURCHASE PRICE FOR WHOLE SHARES THAT COULD NOT BE

7


--------------------------------------------------------------------------------





PURCHASED BY REASON OF SUBSECTION (C) OR (D) ABOVE, SECTIONS 9(A), 9(B) OR 14(A)
SHALL BE REFUNDED TO THE PARTICIPANT IN CASH, WITHOUT INTEREST.


(G)           STOCKHOLDER APPROVAL.  ANY OTHER PROVISION OF THE PLAN
NOTWITHSTANDING, NO SHARES OF STOCK SHALL BE PURCHASED UNDER THE PLAN UNLESS AND
UNTIL THE COMPANY’S STOCKHOLDERS HAVE APPROVED THE ADOPTION OF THE PLAN.


(H)           BROKERAGE ACCOUNT.  A PARTICIPANT SHALL BE FREE TO UNDERTAKE A
DISPOSITION (AS SUCH TERM IS DEFINED IN SECTION 424(C) OF THE CODE) OF THE
SHARES IN HIS BROKERAGE ACCOUNT AT ANY TIME, WHETHER BY SALE, EXCHANGE, GIFT, OR
OTHER TRANSFER OF LEGAL TITLE, BUT IN THE ABSENCE OF SUCH A DISPOSITION OF THE
SHARES, THE SHARES MUST REMAIN IN THE PARTICIPANT’S BROKERAGE ACCOUNT UNTIL THE
HOLDING PERIODS SET FORTH IN SECTION 423(A) OF THE CODE HAVE BEEN SATISFIED. 
WITH RESPECT TO SHARES FOR WHICH THE SECTION 423(A) HOLDING PERIODS HAVE BEEN
SATISFIED, THE PARTICIPANT MAY TRANSFER THOSE SHARES TO ANOTHER BROKERAGE
ACCOUNT OF PARTICIPANT’S CHOOSING OR REQUEST IN WRITING THAT A STOCK CERTIFICATE
BE ISSUED AND DELIVERED TO HIM.


SECTION 9.         LIMITATIONS ON STOCK OWNERSHIP.


(A)           FIVE PERCENT LIMIT.  ANY OTHER PROVISION OF THE PLAN
NOTWITHSTANDING, NO PARTICIPANT SHALL BE GRANTED A RIGHT TO PURCHASE STOCK UNDER
THE PLAN IF SUCH PARTICIPANT, IMMEDIATELY AFTER HIS OR HER ELECTION TO PURCHASE
SUCH STOCK, WOULD OWN STOCK POSSESSING MORE THAN 5% OF THE TOTAL COMBINED VOTING
POWER OR VALUE OF ALL CLASSES OF STOCK OF THE COMPANY OR ANY PARENT OR
SUBSIDIARY OF THE COMPANY. FOR PURPOSES OF THIS SUBSECTION (A), THE FOLLOWING
RULES SHALL APPLY:


(I)            OWNERSHIP OF STOCK SHALL BE DETERMINED AFTER APPLYING THE
ATTRIBUTION RULES OF SECTION 424(D) OF THE CODE AND SECTION 1.423-2(D) OF THE
TREASURY REGULATIONS;


(II)           EACH PARTICIPANT SHALL BE DEEMED TO OWN ANY STOCK THAT HE OR SHE
HAS A RIGHT OR OPTION TO PURCHASE UNDER THIS OR ANY OTHER PLAN; AND


(III)          EACH PARTICIPANT SHALL BE DEEMED TO HAVE THE RIGHT TO PURCHASE A
NUMBER OF SHARES OF STOCK UNDER THIS PLAN EQUAL TO THE MAXIMUM SHARE AMOUNT 
WITH RESPECT TO EACH ACCUMULATION PERIOD.


(B)           DOLLAR LIMIT.  NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THIS
PLAN, AND FOR THE AVOIDANCE OF DOUBT, NO OPTION GRANTED UNDER THIS PLAN SHALL
PERMIT A PARTICIPANT’S RIGHT TO PURCHASE STOCK UNDER THE PLAN TO ACCRUE AT A
RATE WHICH EXCEEDS $25,000 OF FAIR MARKET VALUE OF STOCK (DETERMINED AT THE TIME
SUCH OPTION IS GRANTED) FOR EACH CALENDAR YEAR IN WHICH SUCH OPTION IS
OUTSTANDING AT ANY TIME, AS DETERMINED UNDER THE PROVISIONS OF SECTION 423(B)(8)
AND TREASURY REGULATION SECTION 1.423-2(I).


(C)           OTHER STOCK PURCHASE PLANS; EFFECTS OF PRECLUSION.  FOR PURPOSES
OF SUBSECTION (B) ABOVE, EMPLOYEE STOCK PURCHASE PLANS NOT DESCRIBED IN SECTION
423 OF THE CODE SHALL BE DISREGARDED.  IF A PARTICIPANT IS PRECLUDED BY
SUBSECTION (B) ABOVE FROM PURCHASING ADDITIONAL STOCK UNDER THE PLAN, THEN HIS
OR HER EMPLOYEE CONTRIBUTIONS SHALL AUTOMATICALLY BE DISCONTINUED

8


--------------------------------------------------------------------------------





AND SHALL RESUME AT THE BEGINNING OF THE EARLIEST ACCUMULATION PERIOD ENDING IN
THE NEXT CALENDAR YEAR (IF HE OR SHE THEN IS AN ELIGIBLE EMPLOYEE).


SECTION 10.       RIGHTS NOT TRANSFERABLE.

Neither payroll deductions credited to a Participant’s Plan Account nor any
rights with regard to receive shares under the Plan may be assigned,
transferred, pledged or otherwise disposed of in any way (other than by will,
the laws of descent and distribution or as provided in Section 20 hereof) by the
Participant.  Any such attempt at assignment, transfer, pledge or other
disposition shall be without effect.


SECTION 11.       NO RIGHTS AS AN EMPLOYEE.

Nothing in the Plan or in any right granted under the Plan shall confer upon the
Participant any right to continue in the employ of a Participating Company for
any period of specific duration or interfere with or otherwise restrict in any
way the rights of the Participating Companies or of the Participant, which
rights are hereby expressly reserved by each, to terminate his or her employment
at any time and for any reason, with or without cause.


SECTION 12.       NO RIGHTS AS A STOCKHOLDER.

A Participant shall have no rights as a stockholder with respect to any shares
of Stock that he or she may have a right to purchase under the Plan until such
shares have been purchased on the applicable Purchase Date.


SECTION 13.       CONDITIONS UPON ISSUANCE OF SHARES; LIMITATION ON SALE OF
SHARES.

Shares shall not be issued with respect to an Option unless the exercise of such
Option and the issuance and delivery of such shares pursuant thereto shall
comply with all applicable provisions of law, domestic or foreign, including,
without limitation, the Securities Act of 1933, as amended (the “Securities
Act”), the Exchange Act, the rules and regulations promulgated thereunder, and
the requirements of any stock exchange or market upon which the shares may then
be listed, and shall be further subject to the approval of counsel for the
Company with respect to such compliance.


SECTION 14.       STOCK OFFERED UNDER THE PLAN.


(A)           AUTHORIZED SHARES.  THE AGGREGATE NUMBER OF SHARES OF STOCK
AVAILABLE FOR PURCHASE UNDER THE PLAN SHALL BE 3,600,000, SUBJECT TO ADJUSTMENT
PURSUANT TO THIS SECTION 14.


(B)           CAPITAL CHANGES.  IN THE EVENT OF REORGANIZATION,
RECAPITALIZATION, STOCK SPLIT, STOCK DIVIDEND, COMBINATION OF SHARES, MERGER,
CONSOLIDATION, OFFERINGS OF RIGHTS, OR ANY OTHER CHANGE IN THE STRUCTURE OF THE
STOCK OF THE COMPANY, AN EQUITABLE ADJUSTMENT SHALL BE MADE IN THE NUMBER, KIND,
AND THE PRICE OF SHARES AVAILABLE FOR PURCHASE UNDER THE PLAN, AND IN THE NUMBER
OF SHARES WHICH AN EMPLOYEE IS ENTITLED TO PURCHASE UNDER THE PLAN, AS
DETERMINED BY THE COMMITTEE TO BE APPROPRIATE; PROVIDED, HOWEVER, THAT ANY
FRACTIONAL SHARES RESULTING FROM ANY SUCH ADJUSTMENT SHALL BE ELIMINATED.

9


--------------------------------------------------------------------------------




In the event of the proposed dissolution or liquidation of the Company, the
Offering Period will terminate immediately prior to the consummation of such
proposed action, unless otherwise provided by the Committee.  The Committee may,
in the exercise of its sole discretion in such instances, declare that the
Options under the Plan shall terminate as of a date fixed by the Committee and
give each Participant the right to exercise his or her Option as to all of the
optioned stock, including shares which would not otherwise be exercisable.  In
the event of a proposed sale of all or substantially all of the assets of the
Company, or the merger of the Company with or into another corporation, each
Option under the Plan shall be assumed or an equivalent Option shall be
substituted by such successor corporation or a parent or subsidiary of such
successor corporation, unless the Committee determines, in the exercise of its
sole discretion and in lieu of such assumption or substitution, that the
Participant shall have the right to exercise the Option as to all of the
optioned stock.  If the Committee makes an Option exercisable in lieu of
assumption or substitution in the event of a merger or sale of assets, the
Committee shall notify the Participant that the Option shall be fully
exercisable for a period of twenty (20) days from the date of such notice, and
the Option will terminate upon the expiration of such period.


SECTION 15.       NOTICE OF DISPOSITION.

Each Participant shall notify the Company in writing if the Participant disposes
of any of the shares purchased in any Offering Period pursuant to this Plan if
such disposition (a “Disqualifying Disposition”) occurs within the later of (i)
two (2) years from the Offering Date, or (iii) twelve (12) months from the
Purchase Date on which such shares were purchased (the “Notice Period”).  The
Company may, at any time during the Notice Period, place a legend or legends on
any certificate representing shares acquired pursuant to the Plan requesting the
Company’s transfer agent to notify the Company of any transfer of the shares. 
The obligation of the Participant to provide such notice shall continue
notwithstanding the placement of any such legend on certificates.


SECTION 16.       EQUAL RIGHTS AND PRIVILEGES.

All Eligible Employees shall have equal rights and privileges with respect to
the Plan so that the Plan qualifies as an “employee stock purchase plan” within
the meaning of Section 423 or any successor provision of the Code and the
related regulations.  Any provision of the Plan which is inconsistent with
Section 423 or any successor provision of the Code shall without further act or
amendment by the Company or the Board be reformed to comply with the
requirements of Section 423.  This Section 16 shall take precedence over all
other provisions in the Plan.


SECTION 17.       NOTICES.

All notices or other communications by a Participant to the Company under or in
connection with the Plan shall be in writing and shall be deemed to have been
duly given when delivered personally or deposited in the U.S. Mail, first class
postage prepaid, addressed as follows: Activision, Inc., Stock Administration
Department, Activision, Inc., 3100 Ocean Park Boulevard, Santa Monica,
California 90405, or as such other address as the Company, by notice to
employees, may designate in writing from time to time.

10


--------------------------------------------------------------------------------





SECTION 18.       STOCKHOLDER APPROVAL OF AMENDMENTS.

Any required approval of the stockholders of the Company for an amendment to the
Plan shall be obtained at a duly held stockholders’ meeting by the affirmative
vote of the holders of a majority of the outstanding shares of the company
represented and voting at the meeting, or if such stockholder approval is
obtained by written consent, it must be obtained by the majority of the
outstanding shares of the Company; provided, however, that approval at a meeting
or by written consent may be obtained by a lesser degree of stockholder approval
if the Committee determines, in its sole discretion after consultation with the
Company’s legal counsel, that such lesser degree of stockholder approval will
comply with all applicable laws and will not adversely affect the qualification
of the Plan under Section 423 of the Code or Rule 16b-3 promulgated under the
Exchange Act (“Rule 16b-3”).


SECTION 19.       DESIGNATION OF BENEFICIARY.


(A)           WRITTEN DESIGNATION.  A PARTICIPANT MAY FILE A WRITTEN DESIGNATION
OF A BENEFICIARY WHO IS TO RECEIVE ANY SHARES AND CASH, IF ANY, WITH RESPECT TO
THE PARTICIPANT’S PLAN ACCOUNT IN THE EVENT OF SUCH PARTICIPANT’S DEATH
SUBSEQUENT TO THE END OF AN OFFERING PERIOD BUT PRIOR TO DELIVERY TO HIM OR HER
OF SUCH SHARES AND CASH.  IN ADDITION, A PARTICIPANT MAY FILE A WRITTEN
DESIGNATION OF A BENEFICIARY WHO IS TO RECEIVE ANY CASH FROM THE PARTICIPANT’S
PLAN ACCOUNT IN THE EVENT OF SUCH PARTICIPANT’S DEATH PRIOR TO A PURCHASE DATE. 
SUCH DESIGNATION OF BENEFICIARY MAY BE CHANGED BY THE PARTICIPANT AT ANY TIME BY
WRITTEN NOTICE TO THE COMPANY.


(B)           NO WRITTEN DESIGNATION.  IN THE EVENT OF THE DEATH OF A
PARTICIPANT AND IN THE ABSENCE OF A BENEFICIARY VALIDLY DESIGNATED UNDER THE
PLAN WHO IS LIVING AT THE TIME OF SUCH PARTICIPANT’S DEATH, THE COMPANY SHALL
DELIVER SUCH SHARES OR CASH TO THE EXECUTOR OR ADMINISTRATOR OF THE ESTATE OF
THE PARTICIPANT, OR IF NO SUCH EXECUTOR OR ADMINISTRATOR HAS BEEN APPOINTED (TO
THE KNOWLEDGE OF THE COMPANY), THE COMPANY, IN ITS SOLE DISCRETION, MAY DELIVER
SUCH SHARES OR CASH TO THE SPOUSE OR TO ANY ONE OR MORE DEPENDENTS OR RELATIVES
OF THE PARTICIPANT, OR IF NO SPOUSE, DEPENDENT OR RELATIVE IS KNOWN TO THE
COMPANY, THEN TO SUCH OTHER PERSON AS THE COMPANY MAY DESIGNATE.


SECTION 20.       APPLICABLE LAW.

The Plan shall be governed by the substantive laws (excluding the conflict of
laws rules) of the State of Delaware.


SECTION 21.       EFFECTIVE DATE; AMENDMENT OR TERMINATION OF PLAN.


THIS PLAN WAS ADOPTED ON JULY 26, 2005, AND SHALL BE EFFECTIVE ON OCTOBER 1,
2005, (THE “EFFECTIVE DATE”), SUBJECT TO APPROVAL BY THE STOCKHOLDERS OF THE
COMPANY WITHIN TWELVE (12) MONTHS AFTER THE DATE THE PLAN IS ADOPTED BY THE
BOARD AND THE PLAN SHALL CONTINUE UNTIL THE EARLIEST TO OCCUR OF (I) TERMINATION
BY THE BOARD, (II) ISSUANCE OF ALL OF THE SHARES OF STOCK RESERVED FOR ISSUANCE
UNDER THE PLAN, OR (III) JULY 21, 2012.  THE BOARD MAY AT ANY TIME SUSPEND OR
TERMINATE THE PLAN, EXCEPT THAT ANY SUCH SUSPENSION OR TERMINATION CANNOT AFFECT
OPTIONS PREVIOUSLY GRANTED UNDER THE PLAN.  THE BOARD MAY AT ANY TIME AMEND THE
PLAN, PROVIDED, HOWEVER, (I) NO AMENDMENT SHALL MAKE ANY CHANGE IN AN OPTION
PREVIOUSLY GRANTED WHICH WOULD

11


--------------------------------------------------------------------------------





ADVERSELY AFFECT THE RIGHT OF ANY PARTICIPANT (WITHOUT THE PRIOR CONSENT OF SUCH
PARTICIPANT) AND (II) NO AMENDMENT SHALL BE MADE WITHOUT APPROVAL OF THE
STOCKHOLDERS OF THE COMPANY OBTAINED IN ACCORDANCE WITH SECTION 18 HEREOF WITHIN
12 MONTHS OF THE ADOPTION OF SUCH AMENDMENT (OR EARLIER IF REQUIRED BY SECTION
18) IF SUCH APPROVAL IS REQUIRED BY AN APPLICABLE LAW OR REGULATION, OR IF SUCH
AMENDMENT WOULD:


(I)            INCREASE THE NUMBER OF SHARES THAT MAY BE ISSUED UNDER THE PLAN;


(II)           CHANGE THE DESIGNATION OF THE EMPLOYEES (OR CLASS OF EMPLOYEES)
ELIGIBLE FOR PARTICIPATION IN THE PLAN; OR


(III)          CONSTITUTE AN AMENDMENT FOR WHICH STOCKHOLDER APPROVAL IS
REQUIRED IN ORDER TO COMPLY WITH RULE 16B-3 (OR ANY SUCCESSOR RULE).


SECTION 22.       TAX WITHHOLDING.

The Company shall notify a Participant of any income tax withholding
requirements arising as a result of a Disqualifying Disposition of shares
acquired pursuant to this Plan or any other event occurring pursuant to this
Plan.  The Company shall have the right to withhold from such Participant such
withholding taxes as may be required by law, or to otherwise require the
Participant to pay such withholding taxes.  If the Participant shall fail to
make such tax payments as are required, the Company or its Subsidiaries shall,
to the extent permitted by law, have the right to deduct any such taxes from any
payment of any kind otherwise due to such Participant or to take such other
action as may be necessary to satisfy such withholding obligations.

[remainder of page intentionally blank]

12


--------------------------------------------------------------------------------